Citation Nr: 1001774	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a nerve disorder with 
depression.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The issues that 
were on appeal were as follows:

1.  Entitlement to service connection for 
an ear disorder.

2.  Entitlement to service connection for 
a skin disorder.

3.  Entitlement to service connection for 
a nerve disorder with depression.

4.  Entitlement to service connection for 
posttraumatic stress disorder (PTSD).

The appellant proffered testimony before an RO Hearing Office 
in 2005 and then requested that he be allowed to present 
testimony before the Board.  However, after his initial 
request to present testimony before the Board, he withdrew 
that request.

In October 2007, the Board issued a Decision/Remand.  In this 
action, the Board denied the appellant's request for 
entitlement to service connection for an ear disorder, PTSD, 
and a skin disorder.  The remaining issue, that involving 
entitlement to service connection for a nerve disorder with 
depression, was returned to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Board requested that 
additional development occur with respect to this issue; 
specifically, the Board asked that the appellant undergo a VA 
psychiatric examination.  The appellant failed to appear for 
the exam and the claim has since been returned to the Board 
for review.  

Upon reviewing the development that has occurred since 
October 2007, the Board finds there has been substantial 
compliance with its remand instructions.  The Board notes 
that the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has noted that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order").  The record indicates that the AMC 
scheduled the appellant for a medical examination and the 
appellant failed to appear for that examination.  The 
appellant was informed that his nonattendance could adversely 
affect his claim but he chose not to attend.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the mandates of its October 2007 instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding 
that a remand by the Board confers on the appellant the right 
to compliance with the remand orders).  Therefore, in light 
of the foregoing, the Board will proceed to review and decide 
the claim based on the evidence that is of record consistent 
with 38 C.F.R. § 3.655 (2009).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The service treatment records are negative for any 
findings or complaints involving a psychiatric disorder to 
include a nerve disorder with depression.

3.  Competent medical evidence has not been submitted 
etiologically linking the claimed nerve disorder with 
depression to his military service or any incidents therein.  


CONCLUSION OF LAW

Service connection for a nerve disorder with depression is 
not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, the agency of original jurisdiction (AOJ) sent 
a letter to the appellant in October 2003 and again in 
September 2005, which informed him of the evidence that was 
required to substantiate the claim for service connection and 
of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ. 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of this or any future 
notice was harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  The 
Veteran had an opportunity to respond to the letter that 
post-dated the rating decision at issue and the case was 
thereafter readjudicated by way of a supplemental statement 
of the case.  


Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and VA has obtained 
all known documents that would substantiate the appellant's 
assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via the VCAA letter that was sent to him 
by the AMC in November 2007.  The case was thereafter 
readjudicated by way of an April 2009 supplemental statement 
of the case.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).  In this respect, the record reflects 
that in the remand portion of the Board's Decision/Remand of 
October 2007, the Board requested that the appellant undergo 
a VA mental disorders examination.  The record indicates that 
the appellant was contacted by a VA doctor with respect to 
the examination but the appellant subsequently informed the 
examiner that he would not attend such an exam.  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The appellant testified during the RO hearing in August 2005 
about current psychiatric symptoms.  

The appellant has submitted a written statement dated in July 
2005 from a clinical therapist.  In that letter, the 
therapist stated that he had been treating the appellant for 
ten months and that the appellant displayed symptoms of 
depression.  It was further noted that the appellant appeared 
to spend a great deal of time "thinking and feeling 
depressed over things that occurred while he was stationed in 
Vietnam."  The therapist did not specifically attribute any 
found depression with the appellant's military service nor 
did the examiner provide any further discussion in his 
letter.  

The record indicates that the appellant has received 
treatment at his local VA medical treatment facility for 
psychiatric symptoms and manifestations.  In December 2004, 
the Veteran was diagnosed as having depression.  The VA 
treatment records, circa 2006, indicate that the appellant 
sought treatment for nightmares, mood swings, and withdrawal 
behavior.  

Also contained in the claim folder are the appellant's 
private medical treatment records.  In addition to the letter 
by the therapist (noted above), there are records that show 
that the appellant was tested for dementia and depression.  A 
report from February 2005 indicates that the appellant was 
experiencing forgetfulness, memory impairment, sleeplessness, 
and depression.  However, a treatment report dated April 
2005, scribed by the same treating physician, found that the 
appellant was not suffering from neuropsychiatric symptoms 
and manifestations to include dementia.  

The Board would also note that a review of the appellant's 
service medical treatment fails to reveal complaints 
involving any type of nervous condition including depression.  
Those same service medical treatment records are silent for a 
diagnosis of any type of psychiatric disorder or condition.  

As reported previously, the Board attempted to schedule the 
appellant for a VA psychiatric examination in order to 
determine whether the appellant was suffering from a 
psychiatric disorder, such as depression, and if so, the 
etiology of such a disorder.  The appellant was contacted but 
he then told the examiner that he was no longer wishing to 
pursue his claim.  When asked by the AMC whether he wished to 
withdraw his appeal, he was nonresponsive.  The duty to 
assist is not a one-way street, and it is the conclusion of 
the Board that the appellant has not fulfilled his duty to 
cooperate in this matter.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  VA scheduled the appellant 
for an examination but the appellant did not wish to have 
one.

Notwithstanding the lack of conclusive supporting medical 
evidence, the appellant, along with his accredited 
representative, has continued to assert that the appellant 
now suffers from a psychiatric disorder that is somehow 
related to service.  With regard to specific evidence, the 
Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the only medical opinion that somewhat 
supports the appellant's assertions is the one made by the 
therapist in July 2005.  Yet, in that instance, the therapist 
did not point to established facts in his opinion.  He merely 
stated that the appellant was feeling depressed because of 
"things" that may have occurred while the appellant was in 
service.  Moreover, the therapist did not actually diagnose 
the appellant as suffering from a nerve disorder or 
depression.  The Board further notes that the examiner did 
not provide any type of an analysis nor did he provide any 
additional documentation that would have bolstered his 
statements.  In this instance, the therapist did not review 
in detail the pertinent medical records, he did not discuss 
the salient facts, and he failed to provide a complete 
rationale for all conclusions presented, as noted in the 
discussion above.  See Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion).

Accordingly, the Board finds that the therapist's statement 
is not probative such that service connection can be granted, 
however, it was sufficient to warrant a VA examination.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  The Board 
further finds that the generalized statements provided by the 
appellant are too general in nature to provide, alone, the 
necessary evidence to show that the appellant now has a 
diagnosed condition that resulted from his military service 
many years ago.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  

The Board would further address the statements made by the 
appellant.  The Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from a psychiatric 
disorder that was caused by or the result of his military 
service.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the etiology of 
the claimed disorder.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case no 
complaints or symptoms of a psychiatric disorder were noted 
in service.  Nor does competent and probative medical 
evidence relate a current psychiatric disorder, first shown 
many years after service, with the appellant's military 
service or any incident therein.  Therefore, after reviewing 
the appellant's claims folder, the Board finds that the 
record is without sufficient competent evidence supportive of 
a finding that the purported disability in question became 
manifest or otherwise originated during his active duty 
service.  Moreover, the record does not show the purported 
disorder is etiologically related to his military service, or 
any incident therein, or to a service-connected disability.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.


ORDER

Entitlement to service connection for a nerve disorder with 
depression is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


